        Case 4:20-cv-01312-BRW Document 10 Filed 03/29/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

HALEY HERNANDEZ                                                             PLAINTIFF

V.                        CASE NO. 4:20-CV-1312-BRW-BD

DOES, et al.                                                             DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED, this 29th day of March, 2021.


                                                    Billy Roy Wilson_________________
                                                    UNITED STATES DISTRICT JUDGE
